                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AL ZEINY,                                           Case No. 19-cv-05806-HSG
                                   8                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             DISMISS UNDER RULE 12(B)(6)
                                   9             v.
                                                                                             Re: Dkt. No. 11
                                  10     UNITED STATES OF AMERICA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendants’ motion to dismiss Plaintiff Al Zeiny’s complaint

                                  14   against the United States of America and the Central Intelligence Agency (“CIA”). See Dkt. No.

                                  15   11. The Court finds this matter appropriate for disposition without oral argument and the matter is

                                  16   deemed submitted. See Civil L.R. 7-1(b). For the reasons discussed below, the Court DENIES

                                  17   Defendants’ motion to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(1), but

                                  18   GRANTS the motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).
                                  19     I.   BACKGROUND

                                  20          Plaintiff alleges that in July 2010 he complained to Congressman Michael Honda about

                                  21   “misconduct of corrupt CIA agents and operatives,” and afterward “he became a target of a stream

                                  22   of nefarious tormenting and harassing acts.” See Dkt. No. 1. Plaintiff recounts a series of events

                                  23   in which Defendants threatened him; conspired to have his employer terminate him; obstructed his

                                  24   efforts to find further employment; tried to poison him; and tampered with his medications, all

                                  25   over the course of many years and continuing through today. See id. Plaintiff alleges that as a

                                  26   result of this repeated and systemic harassment, his physical and mental health deteriorated and he
                                  27   has been hospitalized as a result. See id. Plaintiff lists seventeen individuals, including the

                                  28   “manager” of the CIA, who are purportedly CIA agents responsible for Plaintiff’s alleged injuries.
                                   1   See id. at 6–7. Based on these allegations, Plaintiff brings a cause of action for infliction of

                                   2   emotional distress and seeks an injunction against Defendants preventing “future retaliation and

                                   3   revenge.” See id.

                                   4               Plaintiff has alleged similar allegations in three other cases filed in this district in 2012,

                                   5   2013, and 2017: Zeiny v. United States of America, No. 12-cv-2752 EJD (N.D. Cal.); Zeiny v.

                                   6   United States of America, No. 5:13-cv-01220 EJD (N.D. Cal.); and Zeiny v. United States of

                                   7   America, No. 17-cv-07023-HRL (N.D. Cal.). In each case, Plaintiff’s allegations have been

                                   8   dismissed. Defendants now move to dismiss Plaintiff’s complaint in this action for lack under

                                   9   subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a

                                  10   claim under Federal Rule of Civil Procedure 12(b)(6).

                                  11    II.        LEGAL STANDARD

                                  12          A.       Rule 12(b)(1)
Northern District of California
 United States District Court




                                  13               Federal Rule of Civil Procedure Rule 12(b)(1) allows a party to move to dismiss for lack of

                                  14   subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) motion may be either

                                  15   facial, where the inquiry is confined to the allegations in the complaint, or factual, where the court

                                  16   is permitted to look beyond the complaint to extrinsic evidence. See Wolfe v. Strankman, 392 F.3d

                                  17   358, 362 (9th Cir. 2004); Savage v. Glendale Union High School Dist. No. 205, 343 F.3d 1036,

                                  18   1040 n.2 (9th Cir. 2003). A facial challenge “asserts that the allegations contained in a complaint

                                  19   are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373

                                  20   F.3d 1035, 1039 (9th Cir. 2004).

                                  21          B.       Rule 12(b)(6)
                                  22               A defendant may move to dismiss a complaint for failing to state a claim upon which relief

                                  23   can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  24   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  25   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  26   12(b)(6) motion, a plaintiff need only plead “enough facts to state a claim to relief that is plausible

                                  27   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  28   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that
                                                                                               2
                                   1   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   2               In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   3   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   4   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nevertheless,

                                   5   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   6   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   7   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

                                   8               Additionally, “[p]leadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

                                   9   “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than

                                  10   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

                                  11   omitted). However, even a “liberal interpretation of a . . . complaint may not supply essential

                                  12   elements of the claim that were not initially pled.” See Ivey v. Bd. of Regents of Univ. of Alaska,
Northern District of California
 United States District Court




                                  13   673 F.2d 266, 268 (9th Cir. 1982). “[P]ro se litigants are bound by the rules of procedure,”

                                  14   Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995), which require “a short and plain statement of

                                  15   the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a).

                                  16               Yet even if the court concludes that a 12(b)(6) motion should be granted, the “court should

                                  17   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  18   the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203

                                  19   F.3d 1122, 1127 (9th Cir. 2000) (en banc) (quotation omitted).

                                  20   III.        DISCUSSION
                                  21          A.      Lack of Subject Matter Jurisdiction
                                  22               Defendants first move to dismiss Plaintiff’s complaint for lack of subject-matter

                                  23   jurisdiction. Defendants explain that courts routinely dismiss cases under the substantiality

                                  24   doctrine where plaintiffs allege vague government conspiracies. See Dkt. No. 11 at 7–8.

                                  25   “[F]ederal courts are without power to entertain claims otherwise within their jurisdiction if they

                                  26   are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly insubstantial,

                                  27   obviously frivolous, plainly unsubstantial, or no longer open to discussion.” Cook v. Peter Kiewit

                                  28   Sons Co., 775 F.2d 1030, 1035 (9th Cir. 1985) (citing Hagans v. Lavine, 415 U.S. 528, 536–39
                                                                                             3
                                   1   (1974)). To dismiss a complaint under the doctrine, “[t]he claim must be ‘so insubstantial,

                                   2   implausible, foreclosed by prior decisions of this Court or otherwise completely devoid of merit as

                                   3   not to involve a federal controversy within the jurisdiction of the District Court, whatever may be

                                   4   the ultimate resolution of the federal issue on the merits.’” Id. (quoting Oneida Indian Nation v.

                                   5   County of Oneida, 414 U.S. 661, 666 (1974)). Plaintiff objects to the suggestion that his case is

                                   6   too far-fetched, or that his experiences are somehow products of mental illness. See Dkt. No. 13 at

                                   7   8–9. The Court finds it improbable that Plaintiff’s action has any merit, but finds at this early

                                   8   stage that not all his allegations are so fantastic that the suit can be dismissed out of hand as being

                                   9   obviously frivolous. In contrast to the other cases Plaintiff has previously filed, both in his

                                  10   complaint and in his opposition brief, Plaintiff has cited individual names and some dates of

                                  11   events, suggesting that at least some of these allegations may reference identifiable events. The

                                  12   Court therefore DENIES Defendant’s motion to dismiss under Rule 12(b)(1).
Northern District of California
 United States District Court




                                  13        B.      Failure to State a Claim
                                  14             The Court notes at the outset that although Plaintiff alleges a tort claim, infliction of

                                  15   emotional distress, against both the CIA and the United States, Plaintiff cannot properly plead a

                                  16   claim against the CIA. “The United States is the only proper defendant in a[] [Federal Tort Claims

                                  17   Act] action.” See Lance v. United States, 70 F.3d 1093, 1095 (9th Cir. 1995).

                                  18             In any event, as presently drafted, Plaintiff presents a litany of complaints about serious

                                  19   events that have been detrimental to his health, including death threats, poisoning, and medication

                                  20   tampering. He also lists seventeen individuals who he believes are responsible for this conduct.

                                  21   Yet critically, the complaint does not include any facts to plausibly connect this conduct to those

                                  22   individuals or to Defendants. Plaintiff concludes, without explanation, that he knows the CIA was

                                  23   involved, pointing to two sources he has within the CIA, including his wife. See Compl. at 6.

                                  24   Plaintiff also points to an affidavit from his wife, Manal Elgaish-Elzeiny, who Plaintiff claims

                                  25   “joined the CIA clandestine unit in December 2011.” Id. However, Ms. Elgaish-Elzeiny’s

                                  26   affidavit does not substantiate any of the allegations or affirm that the CIA is responsible, or even

                                  27   indicate that she is affiliated with the CIA. See Dkt. No. 3. Rather, she acknowledges only that

                                  28   her husband is concerned that the CIA is involved in his troubles. Id. In his opposition, Plaintiff
                                                                                            4
                                   1   suggests that he cannot attribute specific conduct to specific individuals because “[i]t was a group

                                   2   effort.” See Dkt. No. 13 at 9. To the extent Plaintiff attempts to tie some specific events to

                                   3   specific individuals in his opposition brief, see Dkt. No. 13 at 14, Plaintiff may not amend his

                                   4   complaint through an opposition, see Schneider v. California Dep't of Corr., 151 F.3d 1194, 1197

                                   5   (9th Cir. 1998).

                                   6          Even liberally construed, Plaintiff’s allegations that the CIA caused him mental and

                                   7   physical distress are conclusory and speculative, and insufficient to state a claim on which relief

                                   8   can be granted. “Although a pro se litigant . . . may be entitled to great leeway when the court

                                   9   construes his pleadings, those pleadings nonetheless must meet some minimum threshold in

                                  10   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. United States

                                  11   Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995). The Court acknowledges Plaintiff’s concern that

                                  12   “being paranoid about something doesn’t mean that it is not happening.” See Dkt. No. 13 at 6.
Northern District of California
 United States District Court




                                  13   However, Plaintiff still must comply with the Federal Rules of Civil Procedure and provide

                                  14   sufficient factual support for his allegations. His belief that Defendants are involved in the

                                  15   troubles he has faced over the past decade is not enough on its own to survive a motion to

                                  16   dismiss.1

                                  17          Additionally, to the extent Plaintiff styles a claim for injunctive relief as a separate cause of

                                  18   action, see Compl. at 5, 22, Plaintiff fails to state a cognizable claim because an injunction is a

                                  19   remedy, not an independent cause of action. See, e.g., Zeiny v. United States, No. 17-CV-07023-

                                  20   HRL, 2018 WL 1367389, at *3 (N.D. Cal. Mar. 16, 2018) (citing cases). Plaintiff suggests that he

                                  21   may seek an injunction under the Administrative Procedures Act (“APA”), but Plaintiff fails to

                                  22   establish any basis for the APA’s applicability to this case.

                                  23   IV.    CONCLUSION
                                  24          Accordingly, the Court GRANTS the motion to dismiss under Rule 12(b)(6). However,

                                  25
                                       1
                                  26    In a footnote, Defendants also suggest that Plaintiff is barred from raising his claim for infliction
                                       of emotional distress based on claim or issue preclusion because Plaintiff has already filed several
                                  27   other cases in this district. See Dkt. No. 11 at 8, n.3. Because the Court finds that dismissal is
                                       otherwise warranted, the Court need not reach this argument or differentiate between what may be
                                  28   new versus old allegations. Nevertheless, the Court cautions Plaintiff that he may not file serial
                                       complaints against Defendants for the same conduct.
                                                                                           5
                                   1   despite these deficiencies, the Court cannot say at this stage that amending the complaint would be

                                   2   futile. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant is

                                   3   entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal of

                                   4   the action.”). Plaintiff may still be able to allege sufficient facts to state a claim. Lopez, 203 F.3d

                                   5   at 1130. Plaintiff shall file an amended complaint by no later than February 24, 2020. Failure to

                                   6   file an amended complaint by this deadline may result in the dismissal of the action in its entirety

                                   7   without further leave to amend. In addition, Plaintiff’s amended complaint will be dismissed if he

                                   8   does not correct the deficiencies the Court has identified in this order.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 1/30/2020

                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
